DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Applicant' s claim for domestic priority under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) or indicate National Stage entry from a PCT application is acknowledged.
Information Disclosure Statement
The information disclosure statements submitted on 09/14/2020, 12/09/2020, 05/25/2021, and 06/24/2021 have been considered by the Examiner and made of record in the application file.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “in response to a first session that is in the to-be-activated session but not in the active session, sending, by the AMF node, a first deactivation request message requesting deactivation of the first session to a first session SMF node corresponding to the first session.” However, it is not clear what “a first session SMF node” is, and whether it is as the same as the SMF node or a different node. There is no support or description in the current specification regarding “a first session SMF node”.
Claims 2-7 are also rejected by the virtue of their dependency on claim 1.
Claim 2 recites, “in response to a second session that is in the to-be-activated session and also in the active session, skipping, by the AMF node, sending a second deactivation request message requesting deactivation of the second session to a second session SMF node corresponding to the second session”. However, it is not clear what “a second session SMF node” is, and whether it is as the same as the SMF node or a different node. There is no support or description in the current specification regarding “a second session SMF node”.
Claim 9 recites, “in response to a first session that is in the to-be-activated session but not in the active session, sending a first deactivation request message requesting deactivation of the first session to a first session SMF node corresponding to the first session.” However, it is not clear what “a first session SMF node” is, and 
Claims 10-13 are also rejected by the virtue of their dependency on claim 9.
Claim 10 recites, “in response to a second session that is in the to-be-activated session and also in the active session, skip sending a second deactivation request message requesting deactivation of the second session to a second session SMF node corresponding to the second session”. However, it is not clear what “a second session SMF node” is, and whether it is as the same as the SMF node or a different node. There is no support or description in the current specification regarding “a second session SMF node”.
Claim 14 recites, “in response to a first session that is in the active session but not in the to-be-activated session, send a first deactivation request message requesting deactivation of the first session to a first session SMF node corresponding to the first session.” However, it is not clear what “a first session SMF node” is, and whether it is as the same as the SMF node or a different node. There is no support or description in the current specification regarding “a first session SMF node”.
Claims 15-20 are also rejected by the virtue of their dependency on claim 14.
Claim 15 recites, “wherein the AMF node is further configured to: in response to a second session that is in the active session and also in the to-be-activated session, skip sending a second deactivation request message requesting deactivation of the second session to a second session SMF node corresponding to the second session”. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “in response to a first session that is in the to-be-activated session but not in the active session, sending, by the AMF node, a first deactivation request message requesting deactivation of the first session to a first session SMF node corresponding to the first session.” However, there is no support or description in the current specification regarding “a first session SMF node”.
Claims 2-7 are also rejected by the virtue of their dependency on claim 1.
Claim 2 recites, “in response to a second session that is in the to-be-activated session and also in the active session, skipping, by the AMF node, sending a second deactivation request message requesting deactivation of the second session to a second session SMF node corresponding to the second session”. However, there is no support or description in the current specification regarding “a second session SMF node”.
Claim 9 recites, “in response to a first session that is in the to-be-activated session but not in the active session, sending a first deactivation request message requesting deactivation of the first session to a first session SMF node corresponding to the first session.” However, there is no support or description in the current specification regarding “a first session SMF node”.
Claims 10-13 are also rejected by the virtue of their dependency on claim 9.
Claim 10 recites, “in response to a second session that is in the to-be-activated session and also in the active session, skip sending a second deactivation request message requesting deactivation of the second session to a second session SMF node corresponding to the second session”. However, there is no support or description in the current specification regarding “a second session SMF node”.
Claim 14 recites, “in response to a first session that is in the active session but not in the to-be-activated session, send a first deactivation request message requesting deactivation of the first session to a first session SMF node corresponding to the first 
Claims 15-20 are also rejected by the virtue of their dependency on claim 14.
Claim 15 recites, “wherein the AMF node is further configured to: in response to a second session that is in the active session and also in the to-be-activated session, skip sending a second deactivation request message requesting deactivation of the second session to a second session SMF node corresponding to the second session”. However, there is no support or description in the current specification regarding “a second session SMF node”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
RYU et al. (US 20210211960 A1) disclose METHOD FOR MANAGING PDU SESSION IN WIRELESS COMMUNICATION SYSTEM AND DEVICE FOR SAME.
Youn et al. (US 20200120570 A1) disclose METHOD FOR PERFORMING HANDOVER IN WIRELESS COMMUNICATION SYSTEM AND APPARATUS THEREFOR.
Qiao et al. (US 20190098537 A1) disclose SMF, AMF And UPF Relocation During UE Registration.
KIM et al. (US 20180376444 A1) disclose METHOD FOR PERFORMING SERVICE REQUEST PROCEDURE AND APPARATUS THEREFOR IN WIRELESS COMMUNICATION SYSTEM.
DAO et al. (US 20180199398 A1) disclose SYSTEM AND METHODS FOR SESSION MANAGEMENT.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642